IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 73229-3-1
                     Respondent,

           V.                                    DIVISION ONE

WILLIAM LAWSON,                                  UNPUBLISHED OPINION


                     Appellant.                  FILED: October 23, 2017


       PER CURIAM — Williams Lawson appeals from the order setting restitution

entered after he pleaded guilty to robbery in the second degree and unlawful

imprisonment. Lawson's court-appointed attorney has filed a motion to withdraw on

the ground that there is no basis for a good faith argument on review. Pursuant to

State v. Theobald, 78 Wn.2d 184, 470 P.2d 188 (1970), and Anders v. California, 386

U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses;[4]the court--not counsel--then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v. Theobald, 78 Wn.2d at 185 (quoting Anders v. California, 386 U.S. at 744).

      This procedure has been followed. Lawson's counsel on appeal filed a brief

with the motion to withdraw. Lawson was served with a copy of the brief and

informed of the right to file a statement of additional grounds for review. Lawson did

not file a statement of additional grounds for review.
No. 73229-3-1/2


       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

       1. Whether there was a causal link between Lawson's crimes and the victim's

injuries?

       2. Whether the trial court erred in imposing joint and several liability for

restitution?

       3. Whether appellate costs should be awarded?

       The potential issues raised by counsel are wholly frivolous. Counsel's motion

to withdraw is granted and the appeal is dismissed.



                         For the court:




                                            2